DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on September 23, 2021 is acknowledged.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In re claim 11, it is unclear what the metes and bounds of “a standard view” are. What standard is a standard view? Any view? 
In response to Applicant’s argument that “standard view” is a term well known. However that’s just merely Applicant’s opinion. Applicant has failed to provide any evidence to show that this term is a well known term. Applicant argues that “standard view cardiac images include an apical 3-chamber view and an apical 4-chamber view plane.” Yet none of these is defined in the Specification. To some ultrasound system, B-mode view is a standard view, or doppler view, or other views might also be standard views. Hence, Applicant has failed to show “standard view” is well-known and includes “an apical 3-chamber view and an apical 4-chamber view plane.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2014/0114190, hereinafter Chiang ‘190).
In re claim 1, Chiang ‘190 teaches an ultrasonic diagnostic imaging system for extracting a desired view of anatomy from volume image data which includes the anatomy comprising (fig. 21): an ultrasound probe adapted to acquire volume image data which includes image data of a desired anatomy (fig. 21, 0148-0151, 0178); a display adapted to display an ultrasound image from the acquired image data showing at least a portion of the desired anatomy on a touchscreen display (fig. 21) ; an image extraction processor, responsive to the volume image data and a touch of the desired anatomy on the touchscreen display (0005-0009, 0069, 0148-0151, 0178), the touch corresponding to a touch location (0070-0081, etc. fig. 5D, fig. 6B, 6C, 6D, 6E, fig. 7s, and fig. 8s), and adapted to locate from the volume image data an image plane consisting of the desired anatomy indicated by the touch of a user (0070-0081, etc. fig. 5D, fig. 6B, 6C, 6D, 6E, fig. 7s, and fig. 8s, 0148-0151, 0178), based on examining image planes from the volume image data which intersect the location of the user's touch, and extract said identified image plane of the desired anatomy from the volume image data; wherein the display is further adapted to display the extracted image plane of the desired anatomy (0070-0081, etc. fig. 5D, fig. 6B, 6C, 6D, 6E, fig. 7s, and fig. 8s, 0148-0151, 0178). 
In re claim 11, Chiang ‘190 teaches wherein the extracted image further comprises a standard view of the desired anatomy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang ‘190 in view of Carneiro et al. (US 2009/0093717, hereinafter Carneiro ‘717).
In re claim 2, Chiang ‘190 teaches further comprising a B mode processor (0094, 0104), but fail to teach wherein the image extraction processor further comprises a fetal model. 
Carneiro ‘717 teaches further comprising a B mode processor (0019, 0022, 0024), wherein the image extraction processor further comprises a fetal model (0029, 0030, 0050). 
In re claim 3, Carneiro ‘717 teaches further comprising a B mode processor, wherein the image extraction processor further comprises a neural network model (0029, 0054). 
In re claim 4, Carneiro ‘717 teaches wherein the neural network model is adapted to be trained with images of the desired anatomy (0007, 0017, 0030-0032, 0034, 0036, 0054, 0056, 0058, 0060-0062, etc.). 
In re claim 5, Carneiro ‘717 teaches wherein the neural network model is further adapted to recognize the desired anatomy in B mode image data of the volume image data (0061). 
In re claim 6, Carneiro ‘717 teaches wherein the neural network model is further adapted to recognize a plane of image data containing the desired anatomy in B mode volume image data (0004, 0017, 0022, 0024, 0042, 0045, 0061, 0062, etc.). 

In re claim 9, Carneiro ‘717 teaches wherein the desired anatomy is a fetal bone; wherein the image of the desired anatomy is an image of the fetal bone (0030, 0062, 0063, 0066, note that skull is a bone); and wherein the display is further adapted to display a measurement of the fetal bone (0008-0010, 0045, 0050, 0053, 0110). 
In re claim 10, Carneiro ‘717 teaches wherein the system is further adapted to use the measurement of the fetal bone in a fetal age estimation (0003, 0016, 0062, 0103). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Chiang ‘190 to include the features of Carneiro ‘717 in order to incorporate machine learning in classification of object of interest and measurements and diagnostics for operators. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang ‘190 and Carneiro ‘717 in view of Detmer (US 6,443,896, hereinafter Detmer ‘896).
In re claim 7, Chiang ‘190 and Carneiro ‘717 fail to teach further comprising a multiplanar reformatter, which utilizes the volume image data and the recognition of a plane of image data containing the desired anatomy by the neural network model, which is adapted to produce an image plane of image data containing the desired anatomy from the volume image data. 

Applicant admitted (Spec. 0023) that Applicant is using Detmer ‘896 which teaches a multiplanar reformatter, which utilizes the volume image data and the recognition of a plane of image data (title, abstract, col. 3, line 45-col.5, line 24, etc. and admitted by Applicant).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Chiang ‘190 to include the features of Carneiro ‘717 in order to incorporate machine learning in classification of object of interest and measurements and diagnostics for operators, and to include the features of Detmer ‘896 in order to create planar images of high image quality and a broad field of view. 

Response to Arguments
Applicant's arguments filed on December 07, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “[e]xtracting a desire view of anatomy from volume image data is nowhere shown or suggested by Chiang,” the Examiner disagrees. First, ““extracting a desire view of anatomy from volume image data” is in the preamble of the claim. And specifically, the preamble is actually is: “An ultrasonic 
To the extend that Applicant argues that “[volume image data, and a probe for acquiring such, is nowhere found in Chiang” and general arguments against Chiang, the Examiner disagrees. 
The Examiner has shown that:
Chiang teaches an ultrasound probe adapted to acquire volume image data which includes image data of a desired anatomy (fig. 21, 0148-0151, 0178); a display adapted to display an ultrasound image from the acquired image data showing at least a portion of the desired anatomy on a touchscreen display (fig. 21) ; an image extraction processor, responsive to the volume image data and a touch of the desired anatomy on the touchscreen display (0005-0009, 0069, 0148-0151, 0178), the touch corresponding to a touch location (0070-0081, etc. fig. 5D, fig. 6B, 6C, 6D, 6E, fig. 7s, and fig. 8s), and adapted to locate from the volume image data an image plane consisting of the desired anatomy indicated by the touch of a user (0070-0081, etc. fig. 5D, fig. 6B, 6C, 6D, 6E, fig. 7s, and fig. 8s, 0148-0151, 0178), based on examining image planes from the volume image data which intersect the location of the user's touch, and extract said 0148-0151, 0178). 
Hence, Chiang teaches the claimed limitation. 
In response to Applicant’s argument against rejection under 35 U.S.C. 103, the Examiner disagree. Because as shown above, Chiang teaches the claimed limitation of claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793